DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Partial Withdrawal of Restriction
In the Reply filed 08/02/2022, Applicants elect Group I (claims 1-12) without traverse.  However, upon further consideration the restriction requirement between Groups I, III, IV and V is withdrawn.  The restriction between Groups I, III, IV and V versus Group II (Claims 13-22) is maintained.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215 (CCPA 1971); see also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 13-22 directed to an invention nonelected without traverse. Accordingly, claims 13-22 have been canceled.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Please amend the claims as follows:
	
13-22. (canceled).

Reasons for Allowance
Claims 1-12 and 23-41 are allowed because the prior art fails to teach or suggest (i) circle-packing the infill portion of the layer, such that adjacent circles are tangentially in contact, and sizes of the circles correlate to values of the intensity of the physical field at the circles' locations, and (ii) computing an intermediate lattice having triangular cells, such that vertices of a triangular cell correspond to centers of three adjacent circles of the circle-packed infill portion.  The closest prior art teaches to use circle packing algorithm for 3D printing, but fails to teach or suggest computing an intermediate lattice having triangular cells, such that vertices of a triangular cell correspond to centers of three adjacent circles of the circle-packed infill portion (US 20140182170; see also US 20200198230).  Thus, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-12 and 23-41 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743